Exhibit 10.3

EXECUTION COPY

VOTING AGREEMENT

THIS VOTING AGREEMENT (“Agreement”), dated as of March 30, 2010, is made by and
between FHB Formation LLC, a Delaware limited liability company (“Investor”),
and the undersigned holder (the “Shareholder”) of shares of common stock, par
value $1.00 per share, of Northeast Bancorp, a Maine corporation (the
“Company”).

WHEREAS, Investor and the Company have entered into an Agreement and Plan of
Merger, dated as of even date herewith (as such agreement may be subsequently
amended or modified, the “Merger Agreement”), providing for the merger of
Investor with and into the Company (the “Merger”);

WHEREAS, the Shareholder beneficially owns and has sole or shared voting power
with respect to the number of shares of the Company’s common stock, and holds
stock options or other rights to acquire beneficial ownership (as defined in
Rule 13d-3 under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) of the number of shares of the Company’s common stock indicated opposite
the Shareholder’s name on Schedule 1 attached hereto (together with any New
Shares (defined in Section 2 below), the “Shares”);

WHEREAS, as an inducement and a condition to the willingness of Investor to
enter into the Merger Agreement, and in consideration of the substantial
expenses incurred and to be incurred by Investor in connection therewith, the
Shareholder has agreed to enter into and perform this Agreement; and

WHEREAS, all capitalized terms used in this Agreement without definition herein
shall have the meanings ascribed to them in the Merger Agreement.

NOW, THEREFORE, in consideration of, and as a condition to, Investor entering
into the Merger Agreement and proceeding with the transactions contemplated
thereby, and in consideration of the expenses incurred and to be incurred by
Investor in connection therewith, the Shareholder and Investor agree as follows:

1. Agreement to Vote Shares. The Shareholder agrees that, prior to the
Expiration Date (as defined in Section 2 below), at any meeting of the
shareholders of the Company or any adjournment or postponement thereof, or in
connection with any written consent of the shareholders of the Company, with
respect to the Merger, the Merger Agreement or any Acquisition Proposal, the
Shareholder shall:

(a) appear at such meeting or otherwise cause the Shares to be counted as
present thereat for purposes of calculating a quorum; and

(b) from and after the date hereof until the Expiration Date, vote (or cause to
be voted), or deliver a written consent (or cause a written consent to be
delivered) covering all of the Shares that such Shareholder shall be entitled to
so vote: (i) in favor of adoption and approval of the Merger Agreement and all
other transactions contemplated by the Merger Agreement as to which shareholders
of the Company are called upon to vote or consent in favor of any matter
necessary for consummation of the



--------------------------------------------------------------------------------

Merger and the other transactions contemplated by the Merger Agreement;
(ii) against any action or agreement that would reasonably be expected to result
in a breach in any material respect of any covenant, representation or warranty
or any other obligation or agreement of the Company or any of its Subsidiaries
or Affiliates under the Merger Agreement or that would reasonably be expected to
result in any of the conditions to the Company’s or any of its Subsidiaries or
Affiliates’ obligations under the Merger Agreement not being fulfilled; and
(iii) against any Acquisition Proposal, or any agreement, transaction or other
matter that is intended to, or would reasonably be expected to, impede,
interfere with, delay, postpone, discourage or materially and adversely affect
the consummation of the Merger and all other transactions contemplated by the
Merger Agreement. The Shareholder shall not take or commit or agree to take any
action inconsistent with the foregoing.

2. Expiration Date. As used in this Agreement, the term “Expiration Date” shall
mean the earliest to occur of (a) the Effective Time, (b) such date and time as
the Merger Agreement shall be terminated pursuant to Article VIII thereof, or
(c) upon mutual written agreement of the parties to terminate this Agreement.
Upon termination or expiration of this Agreement, no party shall have any
further obligations or liabilities under this Agreement; provided, however, such
termination or expiration shall not relieve any party from liability for any
fraud, willful breach of this Agreement or acts of bad faith prior to
termination hereof.

3. Additional Purchases. The Shareholder agrees that any shares of capital stock
of the Company that the Shareholder purchases or with respect to which the
Shareholder otherwise acquires beneficial ownership (as defined in Rule 13d-3
under the Exchange Act) after the execution of this Agreement and prior to the
Expiration Date, whether by the exercise of any stock options or otherwise (“New
Shares”), shall be subject to the terms and conditions of this Agreement to the
same extent as if they constituted Shares as of the date hereof and the
representation and warranties in Section 5 below shall be true and correct as of
the date that beneficial ownership (as defined in Rule 13d-3 under the Exchange
Act) of such New Shares is acquired. The Shareholder agrees to promptly notify
Investor in writing of the nature and amount of any New Shares.

4. Agreement to Retain Shares. From and after the date hereof until the
Expiration Date, the Shareholder shall not, directly or indirectly, (a) sell,
assign, transfer, tender, or otherwise dispose of (including, without
limitation, by the creation of a Lien (as defined in Section 5(c) below)) any
Shares, (b) deposit any Shares into a voting trust or enter into a voting
agreement or similar arrangement with respect to such Shares or grant any proxy
or power of attorney with respect thereto, (c) enter into any contract, option,
commitment or other arrangement or understanding with respect to the direct or
indirect sale, transfer, assignment or other disposition of (including, without
limitation, by the creation of a Lien) any Shares, or (d) take any action that
would make any representation or warranty of the Shareholder contained herein
untrue or incorrect or have the effect of preventing or disabling the
Shareholder from performing the Shareholder’s obligations under this Agreement
Notwithstanding the foregoing, the Shareholder may make (i) transfers by will or
by operation of law or other transfers for estate planning purposes, in which
case this Agreement shall bind the transferee, and (ii) as Investor may
otherwise agree in writing in its sole and absolute discretion.

 

2



--------------------------------------------------------------------------------

5. Representations and Warranties of the Shareholder. The Shareholder hereby
represents and warrants to Investor as follows:

(a) the Shareholder has the full power and authority to execute and deliver this
Agreement and to perform the Shareholder’s obligations hereunder;

(b) this Agreement (assuming this Agreement constitutes a valid and binding
agreement of Investor) has been duly executed and delivered by or on behalf of
the Shareholder and constitutes a valid and binding agreement with respect to
the Shareholder, enforceable against the Shareholder in accordance with its
terms, except as enforcement may be limited by general principles of equity
whether applied in a court of law or a court of equity and by bankruptcy,
insolvency and similar laws affecting creditors’ rights and remedies generally;

(c) the Shareholder beneficially owns the number of Shares indicated opposite
such Shareholder’s name on Schedule 1 free and clear of any liens, claims,
charges or other encumbrances or restrictions of any kind whatsoever (“Liens”),
and has sole or shared, and otherwise unrestricted, voting power with respect to
such Shares and none of the Shares are subject to any voting trust or other
agreement, arrangement, or restriction with respect to the voting of the Shares,
except as contemplated by this Agreement;

(d) the execution and delivery of this Agreement by the Shareholder does not,
and the performance by the Shareholder of his obligations hereunder and the
compliance by the Shareholder with any provisions hereof will not, violate or
conflict with, result in a material breach of or constitute a default (or an
event that with notice or lapse of time or both would become a material default)
under, or give to others any rights of termination, amendment, acceleration or
cancellation of, or result in the creation of a Lien on any Shares pursuant to,
any agreement, instrument, note, bond, mortgage, contract, lease, license,
permit or other obligation or any order, arbitration award, judgment or decree
to which the Shareholder is a party or by which the Shareholder is bound, or any
law, statute, rule or regulation to which the Shareholder is subject or, in the
event that the Shareholder is a corporation, partnership, trust or other entity,
any bylaw or other organizational document of the Shareholder; and

(e) the execution and delivery of this Agreement by the Shareholder does not,
and the performance of this Agreement by the Shareholder does not and will not,
require any consent, approval, authorization or permit of, or filing with or
notification to, any governmental or regulatory authority by the Shareholder
except for applicable requirements, if any, of the Exchange Act, and except
where the failure to obtain such consents, approvals, authorizations or permits,
or to make such filings or notifications, would not prevent or delay the
performance by the Shareholder of his obligations under this Agreement in any
material respect.

6. Irrevocable Proxy. Subject to the last sentence of this Section 6, by
execution of this Agreement, the Shareholder does hereby appoint Investor with
full power of substitution and resubstitution, as the Shareholder’s true and
lawful attorney and irrevocable proxy, to the fullest extent of the
Shareholder’s rights with respect to the Shares, to vote, each of such Shares
solely

 

3



--------------------------------------------------------------------------------

with respect to the matters set forth in Section 1 hereof. The Shareholder
intends this proxy to be irrevocable and coupled with an interest hereunder
until the Expiration Date and hereby revokes any proxy previously granted by the
Shareholder with respect to the Shares. Notwithstanding anything contained
herein to the contrary, this irrevocable proxy shall automatically terminate
upon the Expiration Date of this Agreement. The Shareholder hereby revokes any
proxies previously granted, and represents that none of such previously-granted
proxies are irrevocable.

7. No Solicitation. From and after the date hereof until the Expiration Date,
Shareholder shall not (a) solicit, initiate or knowingly encourage (including by
way of furnishing non-public information or other assistance), or take other
action to facilitate, any inquiries or the making of any proposal that
constitutes, or would reasonably be expected to lead to, an Acquisition
Proposal, (b) participate in any discussions or negotiations regarding, or that
would reasonably be expected to lead to, an Acquisition Proposal, (c) enter into
any agreement with respect to an Acquisition Proposal (other than the Merger
Agreement), (d) solicit proxies, become a “participant” in a “solicitation” or
take any action to facilitate a “solicitation” (as such terms are defined in
Regulation 14A under the Exchange Act) with respect to an Acquisition Proposal
(other than the Merger Agreement), (e) initiate a shareholders’ vote or action
by consent of the Company’s shareholders with respect to an Acquisition
Proposal, or (f) except by reason of this Agreement become a member of a “group”
(as such term is used in Rule 13d-5(b)(1) of the Exchange Act) with respect to
any voting securities of the Company that takes any action in support of an
Acquisition Proposal.

8. No Limitation on Discretion as Director or Fiduciary. Notwithstanding
anything herein to the contrary, the covenants and agreements set forth herein
shall not prevent the Shareholder, (a) if the Shareholder is serving on the
Board of Directors of the Company, from exercising his duties and obligations as
a director of the Company or otherwise taking any action, subject to the
applicable provisions of the Merger Agreement, while acting in such capacity as
a director of the Company, or (b) if the Shareholder is serving as a trustee or
fiduciary of any ERISA plan or trust, from exercising his duties and obligations
as a trustee or fiduciary of such ERISA plan or trust. The Shareholder is
executing this Agreement solely in his capacity as a shareholder.

9. Specific Enforcement. The parties hereto agree that irreparable damage would
occur in the event any provision of this Agreement was not performed in
accordance with the terms hereof or was otherwise breached. It is accordingly
agreed that the parties shall be entitled to specific relief hereunder,
including, without limitation, an injunction or injunctions to prevent and
enjoin breaches of the provisions of this Agreement and to enforce specifically
the terms and provisions hereof, in any state or federal court in any competent
jurisdiction, in addition to any other remedy to which they may be entitled at
law or in equity. Any requirements for the securing or posting of any bond with
respect to any such remedy are hereby waived.

10. Further Assurances. The Shareholder shall, from time to time, execute and
deliver, or cause to be executed and delivered, such additional or further
consents, documents and other instruments as Investor may reasonably request for
the purpose of effectively carrying out the transactions contemplated by this
Agreement.

 

4



--------------------------------------------------------------------------------

11. Notice. All notices and other communications hereunder shall be in writing
and shall be deemed given if delivered personally or sent by overnight courier
(providing proof of delivery) to Investor in accordance with Section 9.5 of the
Merger Agreement and to each Shareholder at its address set forth on Schedule 1
attached hereto (or at such other address for a party as shall be specified by
like notice).

12. Severability. If any term or other provision of this Agreement is determined
to be invalid, illegal or incapable of being enforced by any rule of law or
public policy, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any party. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible to the fullest extent
permitted by applicable law in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the extent possible.

13. Binding Effect and Assignment. All of the covenants and agreements contained
in this Agreement shall be binding upon, and inure to the benefit of, the
respective parties and their permitted successors, assigns, heirs, executors,
administrators and other legal representatives, as the case may be. This
Agreement may not be assigned by any party hereto without the prior written
consent of the other party hereto; provided, however, that, notwithstanding the
foregoing, Investor may assign its rights and obligations under this Agreement
to any Subsidiary wholly owned by it.

14. No Waivers. No waivers of any breach of this Agreement extended by Investor
to the Shareholder shall be construed as a waiver of any rights or remedies of
Investor with respect to any other shareholder of the Company who has executed
an agreement substantially in the form of this Agreement with respect to Shares
held or subsequently held by such shareholder or with respect to any subsequent
breach of the Shareholder or any other such shareholder of the Company. No
waiver of any provisions hereof by either party shall be deemed a waiver of any
other provisions hereof by any such party, nor shall any such waiver be deemed a
continuing waiver of any provision hereof by such party.

15. Governing Law; Jurisdiction and Venue. This Agreement shall be governed by,
and construed in accordance with, the laws of the State of Delaware without
regard to its rules of conflict of laws. The parties hereto hereby irrevocably
and unconditionally consent to and submit to the exclusive jurisdiction of the
courts of the State of Delaware and of the United States of America located in
such state (the “Delaware Courts”) for any litigation arising out of or relating
to this Agreement and the transactions contemplated hereby (and agree not to
commence any litigation relating thereto except in such courts), waive any
objection to the laying of venue of any such litigation in the Delaware Courts
and agree not to plead or claim in any Delaware Court that such litigation
brought therein has been brought in any inconvenient forum.

16. Waiver of Jury Trial. The parties hereto hereby waive any right to trial by
jury with respect to any action or proceeding related to or arising out of this
Agreement, any document executed in connection herewith and the matters
contemplated hereby and thereby.

 

5



--------------------------------------------------------------------------------

17. No Agreement Until Executed. Irrespective of negotiations among the parties
or the exchanging of drafts of this Agreement, this Agreement shall not
constitute or be deemed to evidence a contract, agreement, arrangement or
understanding between the parties hereto unless and until (a) the Board of
Directors of the Company has approved, for purposes of any applicable
anti-takeover laws and regulations, and any applicable provision of the
Company’s Articles of Incorporation, the transactions contemplated by the Merger
Agreement, (b) the Merger Agreement is executed by all parties thereto, and
(c) this Agreement is executed by all parties hereto

18. Entire Agreement; Amendment. This Agreement supersedes all prior agreements,
written or oral, among the parties hereto with respect to the subject matter
hereof and contains the entire agreement among the parties with respect to the
subject matter hereof. This Agreement may not be amended, supplemented or
modified, and no provisions hereof may be modified or waived, except by an
instrument in writing signed by each party hereto.

19. Effect of Headings. The section headings herein are for convenience only and
shall not affect the construction of interpretation of this Agreement.

20. Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed an original but all of which together shall
constitute one and the same instrument.

[Signature Page Follows Next]

 

6



--------------------------------------------------------------------------------

EXECUTED as of the date first above written.

 

SHAREHOLDER

 

Name:   FHB FORMATION LLC By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

SCHEDULE 1

 

Shareholder & Address

 

Shares

 

Options

       